Case 10-11255-CSS Doc 4454 Filed 07/10/20 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
Chapter 11

SS Body Armor I, Inc., et al., f/k/a Point Blank , Case No. 10-11255 (CSS)
Solutions, Inc., et al.’
Jointly Administered
Debtors.
Re: D.I. 4382

 

WITHDRAWAL BY JOHN MALONE OF HIS RESPONSE TO RECOVERY TRUST'S
FIRST AND SECOND OMNIBUS NON-SUBSTANTIVE OBJECTION TO PROOFS OF
INTEREST

John Malone (“Malone”) previously filed the following (“Responses”):

1. Response of John Malone to Recover Trust’s First Omnibus Non-Substantive

Objection to Proofs of Interest (D.I. 4383);

2. Response of John Malone to Recover Trust’s Second Omnibus Non-
Substantive Objection to Proofs of Interest (D.I. 4453);

Attached to both Responses were two (2) Proofs of Interest filed by Malone as follows
(“Proofs of Interest’):

a) Proof of Interest as to 285,408 shares of Point Blank Solutions, Inc. stock in
TD Ameritrade Account No. 425-120086 (formerly Scottrade Account No.
53676872) in the name of John Malone Roth IRA; and

b) Proof of Interest as to 567,500 shares of Point Blank Solutions, Inc. stock in
TD Ameritrade Account No. 425-119351 (formerly Scottrade Account No.
53676067).

Malone withdraws his Responses and Proofs of Claim in order that he might receive his
rightful distribution under Proofs of Claim filed on his behalf by TD Ameritrade as part of a
partial distribution of fifteen cents (15¢) per share approved this day by Judge Soutchi.

Dated July 9, 2020.
Case 10-11255-CSS Doc 4454 Filed 07/10/20 Page 2 of 2

Respectfully submitted,

BY: Sédur f Vata io

 

JOHN MALONE, Pro se

5400 Bosque Blvd., Ste. 308
Waco, Texas 76712
254/772-3722

254/772-3172 (Facsimile)

Email: john@johnmalonepc.com

 
